REASONS FOR ALLOWANCE
1.	Claims 1-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:	In interpreting the currently allowed claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the newly cited closest prior art of record in the IDS dated 02/09/2022.
	Kovvali et al. (United States Patent No. US 9,414,248 B2), hereinafter “Kovvali” discloses a method for estimating subscriber quality of experience (QOE) for mobile users accessing networks for different services from observed data in control and user planes in mobile wireless networks, and then summarizing inferences per user, per service, per sector, group of sectors and other aggregate points, and exporting this information for reducing user churn, network planning and network tuning, application adaptation to improve QOE.  Methods for improving subscriber QOE metrics for certain applications, services and web-sites for improved monetization methods are also presented.  The methods facilitate quantifying network goodness from the user application point of view, and exporting triggers to other network elements, such as SON Server, OSS and PCRF, when QOE anomalies are detected.  Additionally, this exported information could also trigger content adaptation, delivery optimizations and other actions.  Finally, client, server and intermediary enhancements to improve QOE of certain applications in delay/capacity varying networks are presented (See Kovvali, Abstract).	More particularly, Kovvali identifies methods to consolidate protocol, flow level and service level accessibility, retainability, availability, mobility and integrity KPI metrics estimated by monitoring plurality of protocol flows (S1AP, S11, SIP, RTP, RTCP, HTTP) corresponding to service (VOLTE voice call, VOLTE Video Call, RCS etc.) to generate a consolidated QOE metric per user and service.  The individual per user service metrics are then rolled-up as scores per aggregation points to network QOE KPI (Key Performance Indicator) end exported to other network elements (See Kovvali, col. 6, ll. 7-16).	In addition, Kovvali teaches that network data from one or more logical protocol interfaces, such as IUPS Control and User Planes, IUCS control and User Planes, IUB, GN interfaces in UMTS RAN or similar interfaces in LTE and CDMA networks can be used to estimate QOE metrics when any of the configurations shown in FIGS. 1-6 are deployed.  Also, the input data for estimating user QOE metrics may be imported from other devices such as the OSS, NodeB, RNC or others, that collect KPI metrics.  The imported KPI metrics may also be used to validate estimated user QOE metrics.  For example, when the estimated happiness index for CS services of a sector is low in an interval, the corresponding 3GPP KPIs, such as CS Accessibility and Retainability metric, in that observation period is expected to be low (See Kovvali, col. 7, ll. 24-38).
	Boyle et al. (United States Patent No. US 9,204,329 B2), hereinafter “Boyle” discloses that control plane and user plane packet data collected within a Radio Access Network (RAN) using a plurality of network devices.  Consolidation and summarization (See Boyle, Abstract).	In particular, Boyle teaches (1) supplementing the data collected from the monitoring/intercepted data with imported data from external devices such as Service Plane devices, NodeBs/eNodeBs, RNCs, SGSNs/SGWs, GGSNs/PGWs, OSS/EMS, Monitoring Probes, PCRFs/PCEFs, among other devices; (2) predicting a networking outcome, such as the mobility of users or a network outage based on historical trends and analytics; (3) root cause identification initiated by threshold crossing alert or KPI anomaly initiating more detailed data collection across Control and User Planes, and correlating with Control plane release codes; (4) learning data patterns to be used as higher-order correlations, such as Self updating of Type Allocation Code (TAC) database that maps user device identifiers (IMEI) with corresponding manufacturer and device type when unknown IMEs are observed in the control plane; and (5) distributed on demand consolidation, data reduction, and analytics via an application programming interface (API) based on Analytics/Report needs from higher-order analytics applications where these queries may span a plurality of Data Nodes in the RAN.

	Dependent claims 2-12, 14-17 and 19-20 further limit the allowed independent claims 1, 13 and 18, respectively; therefore, they are also allowed.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOSTAS J. KATSIKIS whose telephone number is (571)270-5434. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F. Chan can be reached on 571-272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KOSTAS J KATSIKIS/Primary Examiner, Art Unit 2441